
	
		II
		Calendar No. 646
		109th CONGRESS
		2d Session
		S. 3630
		[Report No. 109–352]
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2006
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 27, 2006
			Reported by Mr. Inhofe,
			 without amendment
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  reauthorize a program relating to the Lake Pontchartrain Basin, and for other
		  purposes.
	
	
		1.Lake Pontchartrain Basin
			 Restoration ReauthorizationThe first section 121 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1273) (relating to Lake Pontchartrain Basin)
			 is amended in subsection (f) by striking 2005 and inserting
			 2011.
		2.Technical
			 correctionThe second section
			 121 of the Federal Water Pollution Control Act (33 U.S.C. 1274) (relating to
			 wet weather watershed pilot projects) is redesignated as section 122.
		
	
		September 27, 2006
		Reported without amendment
	
